Citation Nr: 0501012	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to service connection for heart disease, 
claimed as secondary to the service-connected PTSD.  

3.  Entitlement to service connection for hypertension, also 
claimed as secondary to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1971 and from February 1974 to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The veteran also perfected an appeal from the July 2002 
rating decision denying a total disability rating based on 
individual unemployability (TDIU).  But in a September 2003 
Statement in Support of Claim, VA Form 21-4138, he withdrew 
this claim from appellate consideration because he had 
recently found some temporary work.  So this claim is not 
before the Board.  Generally see 38 C.F.R. § 20.204(c) 
(2004).  

Unfortunately, as for the claims that are on appeal, further 
development of the evidence is needed concerning them before 
the Board can issue a decision.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

Also in the September 2003 VA Form 21-4138 mentioned above, 
the veteran's representative requested a VA examination to 
determine whether there is a connection between the veteran's 
service-connected PTSD and his claimed heart disease and 
hypertension.  One of the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C. § 5103A(d)(1) (West 2002), 
states that the duty to assist a claimant includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  See also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2004).  
It was also stated the veteran did not receive notice of an 
RO hearing - although from the record it does not appear 
that he had previously requested or been scheduled for an RO 
hearing.  In any event, it was requested that an RO hearing 
be scheduled.  So one must be.  38 C.F.R. § 20.700(a) (2004).

Furthermore, in a December 2002 VA Form 21-4138, the veteran 
reported having undergone triple by-pass surgery during VA 
hospitalization in Buffalo, New York, in July 2002.  But the 
records of that hospitalization are not on file.  So, as VA 
has notice of these records and their possible relevance to 
this appeal, they must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) and 38 C.F.R. § 3.159(c)(2) (2004).  

The veteran also was awarded Social Security Administration 
(SSA) disability benefits in 2002, but the award letter and 
underlying medical records considered are not on file.  The 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
includes obtaining any SSA disability benefits award and the 
underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999) (duty to obtain SSA records exist once 
appellant submitted well-grounded service connection claim) 
and Baker v. West, 11 Vet. App. 163, 169 (1998) and Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  See also 38 C.F.R. 
§ 3.159(c)(2) (2004).

The veteran was last afforded a VA psychiatric rating 
examination in March 2004, but his claims file was not made 
available to the examiner at that time.  So another VA 
psychiatric examination is needed to determine the current 
severity of the service-connected PTSD, with consideration of 
the veteran's pertinent medical history so the opinion 
provided is well informed.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  



Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Schedule the veteran for a personal hearing 
before the RO.  Notify him of the date, time and 
location of his hearing.  Put a copy of this 
letter in his claims file.  If, for whatever 
reason, he decides that he no longer wants an RO 
hearing, then also document this in his claims 
file.

2.  Obtain all records pertaining to the 
veteran's July 2002 VA hospitalization in 
Buffalo, New York, and associate them with the 
other evidence in his claims file. 

3.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.

4.  Schedule the veteran for an appropriate VA 
examination to obtain a medical opinion 
concerning whether it is at least as likely 
as not that any heart disease and/or hypertension 
he may now have are of service origin or whether 
it is at least as likely as not that either 
condition initially manifested within one year of 
his discharge from service in November 1971 or 
February 1976.  Also, the examiner should render 
an opinion as to whether it is at least as likely 
as not that the claimed heart disease or 
hypertension, or both, are otherwise proximately 
due to or the result of the veteran's already 
service-connected PTSD.  (Note:  this latter 
question includes indicating whether it is at 
least as likely as not that the service-connected 
PSTD has chronically aggravated these claimed 
disorders and, if so, to what extent above and 
beyond the level of impairment existing prior to 
the aggravation.)  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Also schedule the veteran for a VA 
psychiatric examination to assess the current 
severity of his service-connected PTSD.  

Please specifically indicate how the symptoms 
attributable to the PTSD affect the veteran both 
occupationally and socially in terms of the 
applicable rating criteria.  This includes 
providing a Global Assessment of Functioning 
(GAF) score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  
And explain what the assigned score means.  
Discuss the rationale for the opinion.   

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.



6.  Review the reports of the evaluations to 
ensure they contain responses to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Then readjudicate the claims based on the 
additional evidence obtained.  If the benefits 
sought on appeal remain denied or are not granted 
to the veteran's satisfaction, prepare a 
Supplemental Statement of the Case (SSOC) and 
send it to him and his representative.  Give them 
time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


